FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                           July 13, 2021
                         _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                         No. 20-2008
                                                 (D.C. No. 1:16-CR-03304-MV-1)
WALDO NAHLE,                                                (D. N.M.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT *
                         _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges. **
                  _________________________________

      This matter is before the court on the United States’ Unopposed Motion for

Remand. The United States moves this court to vacate Appellant Waldo Nahle’s

sentence in light of Borden v. United States, 141 S. Ct. 1817 (2021) (holding that

criminal offense that requires only a mens rea of recklessness cannot count as a

“violent felony” under the Armed Career Criminal Act), and to remand to the district

court for further proceedings. The parties agree that Mr. Nahle’s career-offender



      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
          Because this matter is being decided on an unopposed motion to remand to
the district court, the panel has determined unanimously that oral argument would not
materially assist in the determination of this appeal. See Fed. R. App. P. 34(f);
10th Cir. R. 34.1(G). The case is therefore submitted without oral argument.
designation was predicated on a prior conviction that is no longer a “violent felony”

after Borden.

      Upon consideration, the Unopposed Motion for Remand is granted. This matter

is remanded to the district court with instructions to vacate Mr. Nahle’s sentence and

conduct further proceedings necessary to resentence him in accordance with Borden.

      The Clerk is directed to issue the mandate forthwith.



                                           Entered for the Court




                                           Per Curiam




                                          2